Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), effective as of March 30, 2012, between
T3 Motion, Inc. (the “Company”) and Domonic Carney (“Executive”) (collectively,
the “Parties” and, each, a “Party”).

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the Parties agree as
follows:

1. Employment, Title; Duties and Board Service. The Company hereby agrees to
employ Executive, and Executive hereby accepts employment with the Company, on
the terms and subject to the conditions set forth herein. During the Employment
Period (as defined in Section 2 below), Executive shall serve as Chief Financial
Officer (“CFO”) of the Company and shall report exclusively and directly to the
Board of Directors of the Company (the “Board”). In his capacity as CFO,
Executive shall perform the duties consistent with those typical of a CFO of a
publically traded company and such other duties commensurate with his position
as shall be specified or designated by the Board from time to time. The
principal place of performance by Executive of his duties hereunder shall be the
Company’s headquarters in Costa Mesa, CA, although Executive may be required to
reasonably travel outside of the area where the Company’s headquarters is
located in connection with the operations and affairs of the Company.

2. Term. Executive’s employment hereunder shall commence on March 30, 2012 (the
“Commencement Date”) and shall continue for a period of 18 months thereafter
(the “Initial Term”), subject to earlier termination exclusively as provided for
in Section 6 below, and subject to extension as provided in the following
sentence. Following the Initial Term, provided Notice of Non-Renewal has not
been given (as defined in and in accordance with the provisions of Section 6.6
below), Executive’s employment hereunder shall automatically be extended for
successive, additional one-year periods (each a “Renewal Term”), subject to
earlier termination exclusively as provided for in Section 6 below. For the
purposes of this Agreement, the “Term” at any given time shall mean the Initial
Term as it may have been extended by one or more Renewal Terms as of such time
(without regard to whether Executive’s employment is terminated prior to the end
of such Term), and the “Employment Period” means the period of Executive’s
employment hereunder (regardless of whether such period ends prior to the end of
the Term and regardless of the reason for Executive’s termination of employment
hereunder).

3. Compensation. During the Employment Period only (unless otherwise expressly
provided for herein), Executive shall be entitled to the following compensation
and benefits.

3.1 Salary. Executive shall receive a base salary (the “Base Salary”) payable in
substantially equal installments in accordance with the Company’s normal payroll
practices and procedures in effect from time to time and subject to applicable
withholdings and deductions. Executive’s starting Base Salary shall be at the
annual rate of $190,000. Such



--------------------------------------------------------------------------------

starting Base Salary shall be subject to periodic compensation review but not
less than once a year.

3.1 Bonus. Executive shall be eligible to participate in the Company’s bonus
plan (the “Bonus Plan”). Participants in the Bonus Plan shall be eligible for
annual bonus awards (each, a “Bonus”) based on the terms and conditions thereof,
which shall include annual performance goals for the Company and/or Executive to
be established by the Board or its Compensation Committee, in consultation with
Executive (“Performance Goals”). The Performance Goals for the calendar year in
which the Commencement Date occurs shall be established within 120 days of the
Commencement Date, and the Performance Goals for subsequent calendar years shall
be established by no later than February 15th of each such year. In the event
that the Bonus Plan shall result in cash compensation to the Executive, the
target bonus (“Target Bonus”) shall not be less than $35,000 subject to final
Board approval at the time of Target Bonus issuance and cash availability. To be
eligible for a Bonus, Executive must be employed by the Company at the time such
Bonus is paid.

(a) As an incentive to join the Company, the Executive shall receive the
following one-time bonus payments: i) 25,000 shares of the Company’s common
stock, issuable upon the Executive’s commencement of employment and. ii) tax
reimbursement in the form of an additional cash payment equal to 45% of the
market value of the shares of stock issued, valued on the date of issuance. The
additional cash payment shall be paid not later than 90 days after the
commencement of employment. If the employment of the Executive terminates in a
manner consistent with section 6.3 or 6.4 below on or prior to September 30,
2012, the Executive shall return all shares of the Company’s common stock and
any additional cash payments received under this section 3.1(a). If the
employment of the Executive terminates for any reason other than described in
section 6.3 or 6.4 below, the Executive shall be entitled to receive and retain
any payments described in this section 3.1 (a).

3.2 Benefits. Executive shall have the right to receive or participate in all
employee benefit programs and perquisites established from time to time by the
Company on a basis that is no less favorable than such programs and perquisites
are provided by the Company to the Company’s other senior executives, subject to
the eligibility requirements and other terms of such programs and perquisites,
and subject to the Company’s right to amend, terminate or take other action with
respect to any such programs and perquisites.

3.3 Stock Options. On the Commencement Date, the Company will grant to Executive
an option to purchase 260,000 shares of the Company’s common stock (the
“Option”), with a per share exercise price equal to the fair market value of a
share of the Company’s common stock (a “Share”) on the Commencement Date, under
and subject to all of the terms of the Company’s 2010 Stock Incentive Plan.
Subject to such terms, twenty-five percent (25%) of the Option (for 65,000
Shares) will vest on the first year anniversary of the Commencement Date, and
the remaining portion of the Option will vest in 24 equal and consecutive
monthly installments commencing on the date that is thirteen months immediately
after the Commencement Date and ending on the third year anniversary of the
Commencement Date. Notwithstanding the foregoing, in the event of a Change in
Control, all unvested portions of the Option shall thereupon become fully vested
and exercisable. For the purposes of this Agreement, a “Change in Control” shall
mean approval by the Company’s shareholders of (i) a

 

2



--------------------------------------------------------------------------------

reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which persons who were the
Company’s shareholders immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or (ii) the Company’s liquidation or dissolution or (iii) the sale
of all or substantially all of the Company’s assets (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).

3.4 Vacation and Other Paid Time Off. Executive will be entitled to three
(3) weeks of paid vacation per calendar year, as well as sick days and any other
paid time off, all in accordance with then current Company policy. Executive has
a prior commitment for a scheduled vacation from July 14, 2012 through July 31,
2012 inclusive and will not be paid by the Company for this time off.

3.5 Required Taxes and Withholdings. The Company shall withhold from any
payments made to Executive (including, without limitation, those made under this
Agreement) all federal, state, local or other taxes and withholdings as shall be
required pursuant to any law or governmental regulation or ruling.

4. Exclusivity and Best Efforts. During the Employment Period, Executive shall
(i) in all respects conform to and comply with the lawful directions and
instructions given to him by the Board; (ii) subject to the proviso below,
devote his entire business time, energy and skill to his services under this
Agreement; (iii) use his best efforts to promote and serve the interests of the
Company and to perform his duties and obligations hereunder in a diligent,
trustworthy, businesslike and efficient manner; (iv) comply with the policies
and practices established by the Company from time to time and made applicable
to its employees generally or senior executives; (v) not engage in any other
business, profession or occupation for compensation or otherwise, except as
provided below in this Section 4; and (vi) not engage in any activity that,
directly or indirectly, impairs or conflicts with the performance of his
obligations and duties to the Company, provided, however, that the foregoing
shall not prevent the Executive from managing his personal affairs and passive
personal investments and participating in charitable, civic, educational,
professional or community affairs, so long as, in the aggregate, any such
activities do not unreasonably interfere or conflict with the Executive’s duties
hereunder or create a potential business or fiduciary conflict with the Company,
as reasonably determined by the Board.

5. Reimbursement for Expenses. Executive is authorized to incur reasonable
expenses in the discharge of the services to be performed hereunder in
accordance with the Company’s expense reimbursement policies, as the same may be
modified by the Company from time to time in its sole and complete discretion
(the “Reimbursement Policies”). Subject to the provisions of Section 19.2 below
(“Section 409A Compliance”), the Company shall reimburse Executive for all such
proper expenses upon presentation by Executive of itemized accounts of such
expenditures in accordance with the terms of the Reimbursement Policies.

 

3



--------------------------------------------------------------------------------

6. Termination.

6.1 Death. Executive’s employment shall immediately and automatically be
terminated upon Executive’s death.

6.2 Disability. The Board may terminate Executive’s employment due to a
Disability by providing written notice of such termination and its effective
date to Executive. For the purposes of this Agreement, “Disability” shall mean
Executive has been, with or without a reasonable accommodation, unable to
perform the essential functions of the services contemplated hereunder due to a
physical or mental injury, infirmity or incapacity for a period of 120 days,
whether or not consecutive, during any twelve-month period. Any dispute as to
whether Executive is disabled shall be resolved by an independent physician,
reasonably acceptable to Executive and the Board, whose determination shall be
final and binding upon both Executive and the Company. If the Board and
Executive are unable to agree on the selection of such an independent physician,
each shall appoint a physician and those two physicians shall select a third
physician who shall make the determination of whether Executive has a
Disability. Notwithstanding the foregoing, in the event that, as a result of
earlier absence because of mental or physical incapacity, Executive incurs a
“separation from service” within the meaning of such term under “Section 409A”
(as defined in Section 19.2 below), Executive shall on such date automatically
be terminated from employment as a Disability termination.

6.3 For Cause by the Company. The Board may terminate Executive’s employment for
Cause, at any time, upon written notice describing the nature of such Cause. For
purposes of this Agreement, the term “Cause” means Executive’s (i) willful
misconduct; (ii) willful or gross neglect of his job duties; (iii) material
failure to materially perform his job duties; (iv) refusal to follow a lawful
directive of the Board, or committee thereof, that is materially related to and
consistent with the provisions of Section 1 above; (v) material failure to
materially comply with the Company’s policies and practices; (vi) an act of
moral turpitude, theft, fraud or dishonesty; (vii) commission of any felony or
misdemeanor (other than minor traffic violations or offenses of a comparable
magnitude not involving dishonesty, fraud or breach of trust); (viii) material
breach of any material term of a contractual agreement between Executive and the
Company, including, without limitation, this Agreement and the Confidentiality
Agreement (defined in Section 9 below); or (ix) a willful act that is (or
reasonably would be expected to be) materially damaging or detrimental to the
Company; provided, however, that, in the event of conduct described in clauses
(iii), (iv), (v), (viii) and (ix) that is capable of being cured, Cause shall
exist only if the Company provides written notice to Executive reasonably
detailing such grounds giving rise to Cause and Executive fails to cure such
grounds for Cause to the reasonable satisfaction of Employer within two
(2) business days after delivery to Executive of such written notice, if
reasonably curable within two (2) business days, or, if not, then within such
time as is reasonable under the circumstances, which in no event shall exceed
fifteen (15) calendar days. Executive’s date of termination in the event
Executive’s employment is terminated for Cause shall be the date on which
Executive is given notice of termination under this Section 6.3, except, if a
notice period is required, Executive’s date of termination shall be upon the
expiration of said notice period if Executive fails to previously cure the
grounds giving rise to Cause.

 

4



--------------------------------------------------------------------------------

6.4 Resignation by Executive for Good Reason. Executive may resign his
employment hereunder for Good Reason, at any time, provided that Executive
provides the Company with thirty 30) days’ prior written notice of such
resignation and such notice is given within thirty (30) days of when Good Reason
first arises. For the purpose of this Agreement, “Good Reason” means (i) a
material and substantial diminution in Executive’s duties, authority, or
responsibilities that would be inconsistent with Executive’s position (other
than while Executive is temporarily physically or mentally incapacitated or as
required by applicable law), (ii) a material failure by the Company to pay
Executive’s Base Salary as provided for herein; (iii) a material reduction of
the employment benefits provided for herein (which reduction is not applicable
to other employees), (iv) a requirement that Executive report to a person other
than the Board; or (v) other material breach by the Company of a material
provision of this Agreement; provided (i) Executive has provided the Company
with written notice reasonably detailing such breach within thirty (30) days of
the occurrence thereof or, if later, within thirty (30) days of the date upon
which Executive first becomes aware of such breach, and (ii) the Company fails
to cure such breach within thirty (30) days after delivery to it of such written
notice. Executive’s date of termination in the event Executive resigns his
employment for Good Reason shall be the effective date of Executive’s notice of
resignation for Good Reason, except that Company may waive all or any part of
the above-referenced 10-day notice period or of the 30-day cure period, in which
event Executive’s date of termination shall be the last day of such notice or
cure period that has not been waived or, if the entire notice or cure period has
been waived, the date that Executive provided notice of the event giving rise to
Good Reason or of his resignation for Good Reason.

6.5 Without Cause or Without Good Reason. The Company may terminate Executive’s
employment without Cause, at any time, with or without prior notice, in its sole
and complete discretion, by providing written notice of such termination and its
effective date to Executive. Likewise, Executive may terminate his employment
without Good Reason upon sixty (60) days prior written notice to the Board
without any liability.

6.6 Expiration of the Term. Provided Executive’s employment has not been
previously terminated pursuant to the terms hereof, Executive’s employment shall
be terminated upon the expiration of the then current Term if one Party provides
notice to the other of its decision not to renew this Agreement upon the
expiration of the then current Term (“Notice of Non-Renewal”). A Notice of
Non-Renewal by Executive shall be effective only if it is provided to the
Company at least ninety (90) days prior to the end of the then current Term.

7. Effect of Termination of Employment.

7.1 Generally. In the event Executive’s employment with the Company terminates,
Executive shall have no right to receive any compensation, benefits or any other
payments or remuneration of any kind from the Company, except as otherwise
provided by this Section 7, in Section 18 below, in any separate written
agreement between Executive and the Company or as may be required by law. In the
event Executive’s employment with the Company is terminated for any reason,
Executive shall receive the following (collectively, the “Accrued Amounts”):
(i) his Base Salary through and including the effective date of his termination
of employment (the “Termination Date”), which shall be paid on the Termination
Date; (ii) payment for accrued unused vacation pay, subject to the Company’s
then current

 

5



--------------------------------------------------------------------------------

vacation policy, which shall also be paid on the Termination Date; (iii) payment
of any vested benefit due and owing under any employee benefit plan, policy or
program pursuant to the terms of such plan, policy or program; and (iv) payment
for unreimbursed business expenses subject to, and in accordance with, the terms
of Section 5 above.

7.2 Severance Benefits. In the event Executive’s employment is terminated by the
Company pursuant to Section 6.5 above (without Cause) or Section 6.6 above (by
Notice of Non-Renewal), or by Executive pursuant to Section 6.4 hereof (Good
Reason), in addition to the Accrued Amounts, Executive shall be entitled to
receive severance benefits (the “Severance Benefits”), subject to and in
accordance with the terms of this Section 7.2.

(a) The Severance Benefits shall consist of payment of an amount equal to
Executive’s Base Salary immediately prior to the Termination Date (“Executive’s
Final Base Salary”), and provision of medical benefits (or cash equivalent if
necessary to comply with applicable health care discrimination laws), for the
greater of (i) the period of time from the day after the Termination Date
through the last day of the Term or (ii) a six (6) month period, provided,
however, that the aggregate amount described in this Section 7.2(a) shall be
reduced by the present value of any other cash severance or termination benefits
payable to Executive under any other plans, programs or arrangement of the
Company, subject to compliance with Section 409A.

(b) Provision of the Severance Benefits is conditioned on (i) Executive’s
continued compliance in all material respects with the terms of this Agreement
and of the Confidentiality Agreement (as defined in Section 9 below) that, in
each case, survive termination of Executive’s employment with the Company, and
(ii) Executive signing (without revoking if such right is provided under
applicable law),within 60 days following the Termination Date, a separation
agreement and release that is substantially in the form attached as Exhibit A
hereto (the “Separation Agreement”), which may be modified for changes in the
law. Payment of Executive’s Final Base Salary for the above period shall be paid
in the form of salary continuation pursuant to the terms and conditions of
Section 3.1 above, commencing on a regularly scheduled payroll date of the
Company within 90 days following the Termination Date, provided that, if such
90-day period spans two calendar years, then such salary continuation shall
commence in the calendar year following the year in which the Termination Date
occurs, and provided further that the first payment shall include payment for
any payroll dates between the Termination Date and the date of such payment.

8. Notice of Termination. In the event Executive elects to terminate his
employment hereunder by resigning with Good Reason under Sections 6.4 above or
by giving Notice of Non-Renewal under Section 6.6 above, Executive agrees to
provide the Company with the applicable prior written notice of termination
required by such Sections (the “Notice Period”). The Board may, in their
discretion, place Executive on a paid leave of absence for all or any part of
the Notice Period. Additionally, during the Notice Period, (i) Executive shall
perform any duties and responsibilities the Board reasonably request of
Executive consistent with the provisions of Section 1 hereof, and (ii) the
Company retains the right to terminate Executive’s employment under Section 6.3
above.

 

6



--------------------------------------------------------------------------------

9. Confidentiality. Contemporaneously with their respective execution of this
Agreement, the Company and Executive shall each execute the Company’s current
standard Confidentiality Agreement (the “Confidentiality Agreement”), a copy of
which is annexed hereto as Exhibit B. The terms of the Confidentiality Agreement
are hereby incorporated by reference into this Agreement, except that, to the
extent there is an irreconcilable conflict between the terms of this Agreement
and those of the Confidentiality Agreement, the terms of this Agreement shall
govern. Executive’s execution and compliance with the terms of the
Confidentiality Agreement is a material term of this Agreement, upon which
Executive’s employment and continued employment with the Company is conditioned.

10. Non-Solicitation.

10.1 Non-Solicitation of Employees. Executive acknowledges that Executive will
receive valuable Trade Secrets (as defined below) concerning the Company’s
employees which is not otherwise publicly available and which Executive will
learn of only through Executive’s employment with the Company. Executive further
acknowledges that the Company has hired, trained and developed an unusual and
extraordinary workforce through the expenditure of extensive time, effort and
resources, which it wishes to retain. Executive therefore agrees that, during
the period of Executive’s employment with the Company and for 24 months after
the termination thereof, Executive will not directly or indirectly use any such
Trade Secrets to induce or attempt to induce any employee of the Company to
leave the employ of the Company, or otherwise interfere with the employment
relationships of those in the Company’s employ. For the purposes of this
Agreement, the term “Trade Secrets” is defined under Section 3426.1 of the
California Civil Code and Section 1839 of the United States Code.

10.2 Non-Solicitation of Clients, Business Partners and Business Providers.
Executive further acknowledges that Executive will receive valuable Trade
Secrets concerning the Company’s clients, business partners and business
providers which is not otherwise publicly available and which Executive will
learn of only through Executive’s employment with the Company. Executive
therefore agrees that during the period of Executive’s employment with the
Company and for 24 months after the termination thereof, Executive will not
directly or indirectly use any such Trade Secrets to solicit or attempt to
persuade or solicit any of the Company’s clients, business partners or business
providers to cease to do business with the Company, terminate or otherwise alter
their relationships with the Company or otherwise interfere with the Company’s
business relationships.

11. Invention Assignment.

11.1 Disclosure. Executive agrees that, throughout the performance of
Executive’s services for the Company, all intellectual property, including,
without limitation, ideas, inventions, improvements, discoveries, strategies,
tools, concepts, designs, drawings, illustrations, and photographs, whether
patentable or unpatentable, and all works of authorship, whether copyrightable
or uncopyrightable, made, developed, conceived, modified, acquired, devised,
discovered or created by Executive, whether solely by Executive or jointly with
others, whether by using the Company’s or any of its subsidiaries’, divisions’,
affiliates’ or parents’, equipment, supplies, facilities, Confidential
Information (as defined in the Confidentiality Agreement) or Trade Secrets or
otherwise, and which relate to or pertain in any way at the time

 

7



--------------------------------------------------------------------------------

of conception or reduction to practice of the invention or of creation of the
work of authorship to the business of the Company, or any of its subsidiaries,
divisions, affiliates or parents or actual or demonstrably anticipated research
or development of the Company, or any of its subsidiaries, divisions,
affiliates, or parents, or which result from any work performed by Executive for
the Company, or any of its subsidiaries, divisions, affiliates or parents, shall
be promptly disclosed in writing by Executive to the Company.

11.2 Works for Hire. Executive acknowledges that the intellectual property
referred to in Section 11.1 above, which is made, conceived or modified jointly
or solely by Executive at any time during the performance of services for the
Company, or its subsidiaries, divisions, affiliates or parents, or which results
from tasks assigned to Executive by the Company, shall be considered “Works for
Hire” under the copyright laws of the United States, and moreover, that all
rights, title and interest therein, including all rights of copyright, patent or
otherwise, in the United States and in all foreign countries, in any form or
medium and in all fields of use now known or hereafter existing, shall belong
exclusively to the Company and are hereby irrevocably assigned by Executive to
the Company. Executive agrees that the Company is under no further obligation,
monetary or otherwise, to Executive for such assignment.

11.3 Ownership. Any such intellectual property and/or Works for Hire as
described in Sections 11.1 and 11.2 above, shall be the exclusive property of
the Company or its assignee.

11.4 Assignment. Executive hereby irrevocably assigns to the Company or its
assignee, all of Executive’s rights, titles and interests in and to any such
intellectual property and Works for Hire described in Sections 11.1 and 11.2
above (to the extent such assignment is necessary to perfect ownership in the
property on behalf of the Company), and agrees that neither the Company, nor any
of its subsidiaries, divisions, affiliates or parents, are under any further
obligation, monetary or otherwise, to Executive for such assignment. Executive
agrees to execute, acknowledge and deliver to the Company, its successors and
assigns, all documentation, including, but not limited to, applications for
patents and/or copyrights, as the Company may deem necessary or desirable to
obtain and perfect the interests of the Company, its successors and assigns, in
any and all countries, in such intellectual property and/or Works for Hire and
to vest title thereto in the Company. This covenant shall not apply to an
invention that, pursuant to applicable law, excludes from assignment items which
were developed entirely on the Executive’s own time and without using the
Company’s, or its subsidiaries’, divisions’, affiliates’ or parents’, equipment,
facilities or Trade Secrets or Confidential Information. Executive acknowledges
that all unpatented intellectual property and/or Works for Hire as described in
this Section 11.4, which were owned and controlled by Executive on the initial
date of performance of services for the Company, have been listed by Executive
on Exhibit C attached hereto. By signing this Agreement, Executive acknowledges
receipt of a copy of this Agreement and of written notification of the
provisions of California Labor Code Section 2870 (which is attached hereto as
Exhibit D).

12. Non-Disparagement. During and after Executive’s employment with the Company,
except as may be required by law, Executive must not make any statement (verbal,
written or otherwise) about the Company or its financial status, business,
personnel, directors,

 

8



--------------------------------------------------------------------------------

officers, consultants, services or business methods that is intended to or is
reasonably likely to disparage or denigrate the Company.

13. Cooperation. During and after the Employment Period, Executive shall assist
and cooperate with the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company, including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings relate to services
performed or required to be performed by Executive, pertinent knowledge
possessed by Executive, or any act or omission by Executive. Executive will also
perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this paragraph. The Company will
reimburse Executive for reasonable expenses Executive incurs in fulfilling
Executive’s obligations under this Section 13.

14. Company Property. Executive agrees that all Confidential Information, Trade
Secrets, drawings, designs, reports, computer programs or data, books,
handbooks, manuals, files (electronic or otherwise), computerized storage media,
papers, memoranda, letters, notes, photographs, facsimile, software, computers,
PDAs, Blackberries and other documents (electronic or otherwise), materials and
equipment of any kind that Executive has acquired or will acquire during the
course of Executive’s employment with the Company are and remain the property of
the Company. Upon termination of employment with the Company, or sooner if
requested by the Company, Executive agrees to return all such documents,
materials and records to the Company and not to make or take copies of the same
without the prior written consent of the Company.

15. Remedies. Executive acknowledges and agrees that a breach of any provision
of Sections 9-13 of this Agreement would injure the Company irreparably in a way
which could not be adequately compensated for by an award of monetary damages.
Therefore, Executive agrees that, in addition to such other damages or remedies
that may be available for any violations of such sections, the Company shall be
entitled to equitable relief, including, without limitation, specific
performance and/or immediate, preliminary and permanent injunctive relief,
without the necessity of proving actual damages or posting a bond.

16. Representations Regarding Prior Work and Legal Obligations.

16.1 Executive represents and warrants that Executive has no agreement or other
legal obligation with any prior employer, or any other person or entity, that
restricts Executive’s ability to accept employment with the Company. Executive
further represents and warrants that he is not a party to any agreement
(including, without limitation, a non-competition, non-solicitation, no hire or
similar agreement) and has no other legal obligation that restricts in any way
Executive’s ability to perform his duties and satisfy his other obligations to
the Company, including, without limitation, those under this Agreement and the
Confidentiality Agreement.

16.2 Executive represents and acknowledges that he has been instructed by the
Company that at no time should he divulge to or use for the benefit of the
Company any trade

 

9



--------------------------------------------------------------------------------

secret or confidential or proprietary information of any previous employer or
entity with which Executive was affiliated or of any other third-party.
Executive expressly represents and warrants that Executive has not divulged or
used any such information for the benefit of the Company and will not do so.

16.3 Executive represents and agrees that the Executive has not and will not
misappropriate any intellectual property belonging to any other person or
entity.

16.4 Executive represents and acknowledges that the Company is basing important
business decisions on these representations, agreements and warranties, and he
affirms that all of the statements included herein are true. Executive agrees
that Executive shall defend, indemnify and hold the Company harmless (including
attorneys’ fees) from any liability, expense or claim by any person in any way
arising out of, relating to, or in connection with a breach and/or the falsity
of any of the representations, agreements and warranties made by Executive in
this Section 16.

17. Insurance. The Company shall have the right but not the obligation to take
out life, health, accident, “key-man” or other insurance covering Executive, in
the name of the Company and at the Company’s expense in any amount deemed
appropriate by the Company, but not to exceed Five Million Dollars ($5,000,000).
Executive shall assist the Company in obtaining such insurance, including,
without limitation, submitting to any required examinations by a doctor mutually
acceptable to the Company and Executive, and providing information and data
required by insurance companies. Notwithstanding the foregoing, the
uninsurability of Executive shall not constitute a breach of this Agreement by
Executive.

18. Indemnification and Liability Insurance. The Company will indemnify the
executive and hold him harmless pursuant to the terms of the Company’s
Indemnification Agreement (a copy of which is annexed hereto as Exhibit E)] and
to the extent provided by the Company’s charter documents. The Company will
cover Executive under its officers’ and directors’ liability insurance in the
same amount and to the same extent as the Company covers its other officers and
directors. If, after the Company indemnifies Executive hereunder, it is finally
adjudicated that Executive was not entitled to have been so indemnified,
Executive shall promptly repay to the Company the full amount for which he was
so indemnified.

19. Miscellaneous Provisions.

19.1 IRCA Compliance. This Agreement, and Executive’s employment with the
Company, is conditioned on Executive’s establishing Executive’s identity and
authorization to work as required by the Immigration Reform and Control Act of
1986 (IRCA).

19.2 Section 409A Compliance. Unless otherwise expressly provided, any payment
of compensation by Company to Executive, whether pursuant to this Agreement or
otherwise, shall be made no later than the 15th day of the third month (i.e.,
2 1/2 months) after the later of the end of the calendar year or the Company’s
fiscal year in which Executive’s right to such payment vests (i.e., is not
subject to a “substantial risk of forfeiture” for purposes of Code Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”)). For purposes
of this Agreement, termination of employment shall be deemed to occur only upon

 

10



--------------------------------------------------------------------------------

“separation from service” as such term is defined under Section 409A. Each
payment and each installment of any severance payments provided for under this
Agreement shall be treated as a separate payment for purposes of application of
Section 409A. To the extent that any severance payments (including payments on
termination for “Good Reason”) come within the definition of “involuntary
severance” under Section 409A, such amounts up to the lesser of two times the
Executive’s annual compensation for the year preceding the year of termination
or two times the Section 401(a)(17) limit for the year of termination, shall be
excluded from “deferred compensation” as allowed under Section 409A, and shall
not be subject to the following Section 409A compliance requirements. All
payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) are intended to comply with the requirements of Section 409A, and
shall be interpreted in accordance therewith. Neither party individually or in
combination may accelerate, offset or assign any such deferred payment, except
in compliance with Section 409A. No amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A and Executive shall
have no discretion with respect to the timing of payments except as permitted
under Section 409A. Any Section 409A payments which are subject to execution of
a waiver and release which may be executed and/or revoked in a calendar year
following the calendar year in which the payment event (such as termination of
employment) occurs shall commence payment only in the calendar year in which the
release revocation period ends as necessary to comply with Section 409A. In the
event that Executive is determined to be a “key employee” (as defined and
determined under Section 409A) of the Company at a time when its stock is deemed
to be publicly traded on an established securities market, payments determined
to be “nonqualified deferred compensation” payable upon separation from service
shall be made no earlier than (i) the first day of the seventh (7th) complete
calendar month following such termination of employment, or (ii) Executive’s
death, consistent with the provisions of Section 409A. Any payment delayed by
reason of the prior sentence shall be paid out in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule. All expense reimbursement or in-kind benefits subject to Section 409A
provided under this Agreement or, unless otherwise specified in writing, under
any Company program or policy, shall be subject to the following rules: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the benefits provided during any other
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the year in which the Executive incurs such expenses, and the
Executive shall take all actions necessary to claim all such reimbursements on a
timely basis to permit the Company to make all such reimbursement payments prior
to the end of said period, and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
Notwithstanding anything herein to the contrary, no amendment may be made to
this Agreement if it would cause the Agreement or any payment hereunder not to
be in compliance with Section 409A.

19.3 Limitation on Benefits. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that any of the payments and benefits provided
for under this Agreement or any other agreement or arrangement between the
Company and Executive (collectively, the “Payments”) (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 19.3, would be
subject to the excise tax imposed by Section 4999 of the Code, then the Payments
shall be payable either (i) in full or (ii) as to such lesser amount which would
result in no portion of such Payments being subject to excise tax under
Section 4999 of

 

11



--------------------------------------------------------------------------------

the Code (determined in accordance with the reduction of payments and benefits
paragraph set forth below); whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in Executive’s receipt on an after-tax basis,
of the greatest amount of benefits under this Agreement, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. Unless Executive and the Company otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely in reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. If any Payments would be reduced pursuant to the immediately preceding
sentence but would not be so reduced if the stockholder approval requirements of
section 280G(b)(5) of the Code are satisfied, the Company shall use its
reasonable best efforts to cause such payments to be submitted for such approval
prior to the event giving rise to such payments. The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order.

19.4 Assignability and Binding Effect. This Agreement shall inure to the benefit
of and shall be binding upon the heirs, executors, administrators, successors
and legal representatives of Executive, and shall inure to the benefit of and be
binding upon the Company and its successors and assigns, but the obligations of
Executive are personal services and may not be delegated or assigned. Executive
shall not be entitled to assign, transfer, pledge, encumber, hypothecate or
otherwise dispose of this Agreement, or any of Executive’s rights and
obligations hereunder, and any such attempted delegation or disposition shall be
null and void and without effect. This Agreement may be assigned by the Company
to a person or entity that is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

19.5 Severability and Blue Penciling. If any provision of this Agreement is held
to be invalid, the remaining provisions shall remain in full force and effect.
However, if any court determines that any covenant in this Agreement, including,
without limitation, any covenant in the Confidentiality Agreement, is
unenforceable because the duration, geographic scope or restricted activities
thereof are overly broad, then such provision or part thereof shall be modified
by reducing the overly broad duration, geographic scope or restricted activities
by the minimum amount so as to make the covenant, in its modified form,
enforceable.

19.6 Choice of Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to principles of conflicts of law. Additionally, the parties hereto agree that
any proceeding for preliminary

 

12



--------------------------------------------------------------------------------

injunctive relief or any other non-arbitral claim relating to or arising out of
this Agreement or Executive’s employment with the Company shall be resolved
exclusively in an appropriate state or federal court located in Orange County,
California or, if there is no federal court in such county, then the closest
federal court to Orange County, and the parties hereto hereby consent and waive
any objection to the jurisdiction of any such court.

19.7 Arbitration. All claims, disputes and controversies arising out of, or
related to this Agreement, the Confidentiality Agreement, Executive’s employment
with Company or the separation of that employment shall be submitted to final
and binding arbitration pursuant to the terms of this Section 19.7 with the sole
exception of: (i) claims for workers’ compensation benefits; (ii) claims for
unemployment insurance compensation benefits; and (iii) to the extent required
by law, administrative claims before applicable federal and state administrative
agencies (including but not limited to the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, and any unfair labor
charge which is to be brought under the National Labor Relations Act). Examples
of claims, disputes or controversies that must be resolved through arbitration
rather than a court include, but are not limited to, wage and benefit claims;
contract claims; personal injury claims; tort claims; claims for wrongful
termination; defamation claims; claims for discrimination and harassment; and
any other employment-related claim of any kind, including claims relating to
this Agreement or any alleged breach thereof. To the extent permitted by
applicable law, (i) claims required to be arbitrated hereunder must be brought
in the Parties’ individual capacity, and not as a plaintiff or class member in
any purported class or representative proceeding, and (ii) the arbitrator may
not consolidate more than one person’s/entity’s claims, and may not otherwise
preside over any form of a representative or class proceeding. Such arbitration
shall be conducted in the State of California in the county in which Executive
performed services for the Company and shall be administered by the American
Arbitration Association’s (“AAA”) in accordance with the AAA’s then current
employment arbitration rules and procedures, as well as the Federal Arbitration
Act (the “FAA”) and Cal. Code Civ. Proc. §1280, et seq. and any successor or
replacement statutes. Claims must be submitted to the AAA for arbitration in
accordance with the AAA’s rules for commencing an arbitration and within the
time period set forth in the applicable statute of limitations. The arbitral
award shall be binding upon the parties. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction thereof.
Fees of the Arbitrator shall be paid by the Company where required by applicable
law. Otherwise, each party shall be solely responsible for paying their own
costs associated with the arbitration, including but not limited to their own
attorneys’ fees and expert witness fees. However, if either Party prevails on a
statutory or contract claim which affords the prevailing party their attorneys’
fees, the arbitrator may award reasonable attorneys’ fees to the prevailing
Party. The arbitrator shall have the authority to award any damages authorized
by law. The award of the arbitrator shall be in writing and shall contain the
arbitrator’s factual findings, legal conclusions and reasons for the award. THE
PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO BRING SUCH
CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

19.8 Notices.

 

13



--------------------------------------------------------------------------------

(a) Any notice or other communication under this Agreement shall be in writing
and shall be delivered by hand, email, facsimile or mailed by overnight courier
or by registered or certified mail, postage prepaid:

(i) If to Executive, to Executive’s address on the books and records of the
Company.

(ii) If to the Company, to the Chairman of the Board of Directors, 2990 Airway
Avenue, Building A, Costa Mesa California 92626, or at such other mailing
address, email address or facsimile number as it may have furnished in writing
to Executive, with copies to Fran Stoller, Loeb & Loeb LLP, 345 Park Avenue, New
York, N.Y. 10154, fstoller@loeb.com.

(b) Any notice so addressed shall be deemed to be given: if delivered by hand,
email or facsimile, on the date of such delivery; if mailed by overnight
courier, on the first business day following the date of such mailing; and if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

19.9 Survival of Terms. All provisions of this Agreement that, either expressly
or impliedly, contain obligations that extend beyond termination of Executive’s
employment hereunder, as well as the terms of the Confidentiality Agreement,
shall survive the termination of this Agreement and of Executive’s employment
hereunder for any reason.

19.10 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
Party. The Parties acknowledge that both of them have participated in drafting
this Agreement; therefore, any general rule of construction that any ambiguity
shall be construed against the drafter shall not apply to this Agreement. In
this Agreement, unless the context otherwise requires, the masculine, feminine
and neuter genders and the singular and the plural include one another.

19.11 Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire understanding and agreement of the Parties. Such
agreements supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements regarding such subject matter. The
Company and Executive each acknowledges and agrees that it/he is not relying on,
and it/he may not rely on, any oral or written representation of any kind that
is not set forth in writing in this Agreement.

19.12 Waivers and Amendments. This Agreement may be altered, amended, modified,
superseded or canceled, and the terms hereof may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
alleged to have waived compliance. Any such signature of the Company must be by
an authorized signatory for the Board. No delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any such right, power or privilege, nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 

14



--------------------------------------------------------------------------------

19.13 Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic, electronically scanned and facsimiles of such signed counterparts
may be used in lieu of the originals for any purpose.

[The remainder of this page is intentionally blank; signature page follows.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

/s/ Domonic Carney

Domonic Carney T3 MOTION, INC. By:  

/s/ Ki Nam

  Name: Ki Nam   Title: President and CEO

 

16



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into by and
between T3 Motion, Inc. (the “Company”) and Domonic Carney (“Executive”)
(collectively, the “Parties” and, each, a “Party”). In consideration of the
mutual promises and agreements contained in this Agreement, and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1. Cessation of Employment. Executive’s employment with the Company terminated
effective             (the “Termination Date”). The Company will pay Executive,
less applicable withholdings and deductions, the Accrued Amounts, as defined in
and pursuant to the terms of Section 7.1 of the Employment Agreement between the
Company and Executive effective as of             (the “Employment Agreement”).
Capitalized terms herein shall have the same meaning as that in the Employment
Agreement, unless otherwise specifically defined herein.

2. Severance and Other Enhanced Benefits in Exchange for Signing Agreement.
Subject to this Agreement becoming effective pursuant to the terms of Section 20
below and Executive’s continued compliance with the Confidentiality Agreement,
and in exchange for the promises, covenants, releases and waivers set forth
herein, the Company will pay Executive the Severance Benefits (as defined in and
pursuant to the terms of Section 7.2 of the Employment Agreement).

3. COBRA. Under a separate cover, the Company will inform Executive of
Executive’s rights to convert and continue existing health insurance coverage,
if any, under COBRA following the termination of Executive’s employment.

4. No Other Payments. Executive represents, warrants and acknowledges that the
Company owes Executive no wages, overtime pay, commissions, bonuses, sick pay,
personal leave pay, severance pay, vacation pay or other compensation or
benefits or payments or form of remuneration of any kind or nature, other than
that specifically provided for in this Agreement.

5. Release of Claims.

a. For good and valuable consideration, including without limitation the
payments and benefits provided by paragraph 2 above, Executive hereby
voluntarily, knowingly and willingly releases, acquits and forever discharges
the Company and its former, current and future parents, subsidiaries, divisions,
affiliates, predecessors, successors and assigns, and each of their current,
former and future agents, employees, officers, directors, shareholders, members,
trustees, heirs, joint ventures, attorneys, representatives, owners and
servants,(collectively, the “Company Entities”) from any and all claims, costs
or expenses of any kind or nature whatsoever (collectively, “Claims”), whether
known or unknown, foreseen or unforeseen, that Executive ever had, now has or
may have based upon any matter, fact, cause or thing, occurring from the
beginning of time up to and including the date Executive executes this Agreement
regarding, arising out of or relating to Executive’s employment with the Company
or any events that may have occurred during the course of Executive’s employment
or the termination of Executive’s employment. This includes, without limitation,
a release of any such Claims for unpaid wages,



--------------------------------------------------------------------------------

holiday pay, overtime, bonuses or other compensation, breach of contract,
wrongful discharge, disability benefits, life, health and medical insurance,
sick leave, or any other fringe benefit, employment discrimination, unlawful
harassment, retaliation, emotional distress, violations of public policy,
defamation, fraudulent misrepresentation or inducements and severance pay.
Executive is also specifically releasing any such rights or Claims Executive may
have, if any, under common law or the Worker Adjustment Retraining and
Notification Act, the Age Discrimination in Employment Act (“ADEA”) (which
prohibits discrimination in employment based on age), Older Workers Benefit
Protection Act of 1990 (“OWBPA”) (which also prohibits discrimination in
employment based on age), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, the Rehabilitation Act, the
Labor Management Relations Act, the Equal Pay Act, the Americans with
Disabilities Act, the Employment Retirement Income Security Act, the
Sarbanes-Oxley Act of 2002, the California Fair Employment and Housing Act, the
California Family Rights Act, the California Constitution, the California Labor
Code, all the above statutes as amended from time to time, and any other
federal, state or local laws, rules, ordinances or regulations, whether equal
employment laws, rules or regulations or otherwise or any right under any
Company pension, welfare, or stock plans. This release covers both Claims that
Executive knows about, and those that Executive may not know about. By signing
this Agreement, Executive is forever giving up Executive’s rights to make the
aforementioned Claims or demands.

b. It is a condition hereof, and it is Executive’s intention in the execution of
the release in paragraph 5.a above, that the same shall be effective as a bar to
each and every claim hereinabove specified, and in furtherance of this
intention, Executive hereby expressly waives any and all rights and benefits
conferred upon Executive by Section 1542 of the California Civil Code, which
provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

c. Notwithstanding the foregoing, nothing contained herein shall be construed to
alter, limit, or release (i) any claim or right to indemnification and/or
contribution Executive may have pursuant to applicable law or pursuant to the
Company’s governance instruments for acts committed during the scope of
Executive’s employment with the Company; (ii) coverage, if any, under any
Company liability insurance policy; (iii) any claim or right under state
unemployment and workers’ compensation statutes; (iv) any right Executive may
have to a vested benefit under any pension or welfare plan of the Company;
(v) any other claim or right that may not be released by private agreement; and
(vi) any claim arising from obligations of the Company to Executive that are
expressly set forth in this Agreement.

6. No Pending Lawsuits; No Assignment of Claims. Executive represents and
warrants that Executive has not filed any Claim, lawsuit or charge against any
of the Company Entities. Executive hereby promises never to file a Claim,
lawsuit or charge asserting any Claims that Executive has released in Paragraph
5 above, except that nothing in this Agreement, including the provisions of this
paragraph and paragraph 5 above, shall prevent Executive from filing a charge or
complaint with or from participating in an investigation or proceeding

 

18



--------------------------------------------------------------------------------

conducted by the Equal Employment Opportunity Commission (EEOC), National Labor
Relations Board (NLRB), or any other federal, state or local agency charged with
the enforcement of any laws. However, to the extent any such charge or complaint
or any other Claim is made against any of the Company Entities (including the
EEOC or NLRB), Executive expressly waives any Claim to any form of monetary or
other damages, or any other form of individual recovery or relief in connection
with any such charge, complaint or Claim. Executive further represents and
warrants that Executive has not heretofore assigned or transferred, or purported
to assign or transfer, to any person, firm, corporation or entity any Claim or
other matter herein released. Notwithstanding the foregoing, nothing herein
shall prohibit Executive from challenging the validity of the ADEA or OWBPA
waiver herein; however, in the event Executive unsuccessfully does so, Executive
may be held liable for the Company’s attorney’s fees and costs to the same
extent that successful defendants are allowed attorney’s fees under the ADEA
and/or OWBPA.

7. Consequences of Executive’s Violation of Promises. If Executive breaches this
Agreement or the Confidentiality Agreement, including, but not limited to, by
filing, bringing or participating in any Claims or actions contrary to
Executive’s agreements and representations made herein, including, but not
limited to, those in paragraphs 5 and 6 above, in addition to any other rights
and remedies the Company may have, (i) Executive will immediately repay to the
Company, or forfeit his entitlement to, all amounts and benefits provided by
Section 2 above (except for $100 as consideration for the release provided in
Section 5 above); and (ii) Executive agrees to pay all costs and expenses,
including reasonable attorneys’ fees, incurred by the Company or any of the
Company Entities in defending against such Claims or actions brought by
Executive or on Executive’s behalf or in enforcing the terms of this Agreement.
The preceding sentence shall not apply to any Claims that Executive files under
ADEA or OWBPA or any challenge that Executive makes to the validity of the ADEA
or OWBPA waiver contained in this Agreement. In the event Executive
unsuccessfully challenges the validity of the ADEA or OWBPA waiver herein,
Executive may be held liable for the Company’s attorneys’ fees and costs to the
same extent that successful defendants are allowed attorneys’ fees under the
ADEA and/or OWBPA.

8. Return of Company Property. Executive acknowledges and agrees that all
documents, materials and equipment of any kind that Executive acquired during
the course of Executive’s employment with the Company are and remain the
property of the Company. Executive further acknowledges and agrees that,
pursuant to Section 14 of the Employment Agreement, Executive has returned all
company property to the Company and has not made, taken or retained copies of
the same.

9. Cooperation. Executive acknowledges and reaffirms his agreement to provide
the assistance and cooperation required by Section 13 of the Employment
Agreement. Further, if requested, Executive agrees to provide the Company with
reasonable assistance, including, without limitation, providing information, in
connection with the transition of his employment duties and responsibilities to
others and matters with which he was involved during his employment with the
Company. The Company will reimburse Executive for reasonable expenses Executive
incurs in fulfilling Executive’s obligations under this paragraph.

 

19



--------------------------------------------------------------------------------

10. Requests for Information and Testimony. Executive agrees that, in the event
Executive is contacted by any person or entity seeking information or testimony
from Executive in connection with Executive’s or others’ employment, duties or
activities at the Company (including, without limitation, knowledge Executive
came into possession of in connection with Executive’s employment with the
Company), Executive shall, to the extent permitted by law, (i) prior to
providing any such information or testimony and within 4 days of receipt of such
request, advise the Company that such information or testimony is sought,
(ii) cooperate with the Company and its representatives (including its counsel)
in connection with the request for such information or testimony; and
(iii) refuse to provide such information or testimony absent legal requirement
to do so. If Executive is legally required to comply with such request for
information or testimony (e.g., if such request is in the form of a subpoena or
other legal process), to the extent permitted by law, Executive shall, and in
advance of providing any response and within 4 days of receipt of such request,
provide written notice to the Company of such request so that it may seek to
assert its rights and interests in connection with such request. Nothing in this
Agreement shall prohibit or restrict Executive from providing information to or
otherwise cooperating with a governmental or law enforcement organization.

11. Confidentiality of this Agreement. The terms of this Agreement, including
the specific amount paid hereunder, are and shall be kept confidential by
Executive and the Company and shall not hereafter be disclosed by Executive or
the Company to any other person or entity, including, without limitation, any
current, former or future employees of the Company Entities, except (i) as may
be required by law; (ii) as may be required by any taxing authority; (iii) by
each Party to his or its respective counsel, accountants, or financial advisors;
(iv) as may be required in the performance or enforcement of this Agreement;
(v) by Executive, to Executive’s immediate family members, as necessary; and
(vi) by the Company to its current employees, officers, directors, shareholders
and members with a reason to know such information, provided in the cases of
(iii), (v) and (vi), the disclosing Party makes the person to whom disclosure is
made aware of the confidentiality provisions of this Agreement and such person
to whom disclosure is to be made agrees to keep the terms and conditions of this
Agreement fully confidential.

12. Confidentiality, Intellectual Property, Non-Solicitation, Non-Disparagement
and Cooperation. Executive acknowledges and hereby reaffirms Executive’s
continuing obligations to the Company pursuant to the Confidentiality Agreement
and the Employment Agreement (including, without limitation, Sections 9-13
thereof), with which obligations Executive acknowledges, represents and warrants
Executive has complied and will continue to comply.

13. Entire Agreement. This Agreement, the Employment Agreement and the
Confidentiality Agreement set forth the entire agreement between the Parties and
fully supersedes any and all prior agreements or understanding between them.
This Agreement may not be altered, modified, amended or changed, in whole or in
part, except in writing executed by Executive and Company. The Company and
Executive acknowledge and agree that they are not relying on, and they may not
rely on, any oral or written representation of any kind that is not set forth in
writing in this Agreement.

14. Severability. If any provision of this Agreement is held to be invalid, the
remaining provisions shall remain in full force and effect. However, the
invalidity of any such

 

20



--------------------------------------------------------------------------------

provision shall have no effect upon, and shall not impair the enforceability of
the release language set forth in paragraph 5 above, provided that, upon a
finding by a court of competent jurisdiction that the release language found in
paragraph 5 is unenforceable, the Company shall rewrite paragraph 5 to cure the
defect and Executive shall re-execute the release upon request, and Executive
shall not be entitled to any additional monies, benefits and/or compensation
therefor.

15. Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
Party. No provision in this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft hereof or thereof.
In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.

16. No Admission. Nothing contained in this Agreement, nor the fact that the
Parties sign this Agreement, shall be considered as an admission of any type by
either Party.

17. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement except by written instrument signed by the Party charged with
such waiver or estoppel. No such written waiver shall be deemed a continuing
waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future or as to any act other than that
specifically waived.

18. Choice of Law and Forum. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California, without regard to its
conflict-of-law principles. The Parties agree that any dispute concerning or
arising out of this Agreement shall be resolved exclusively pursuant to the
terms of Sections 19.6 (Choice of Law and Jurisdiction) and 19.7 (Arbitration)
of the Employment Agreement.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic and electronically created copies of such signed counterparts may
be used in lieu of the originals for any purpose.

20. Period for Review and Right to Revoke. Company and Executive acknowledge and
agree that, (i) Executive will have twenty-one (21) days from the receipt of
this Agreement in which to consider its terms (including, without limitation,
Executive’s release and waiver of any and all claims under the ADEA) before
executing it; (ii) changes to the terms of this Agreement, whether material or
immaterial, will not restart this twenty-one (21) day period; (iii) Executive
will have seven (7) days after Executive’s execution of this Agreement in which
to revoke Executive’s acceptance of this Agreement, in which event a written
notice of such revocation must be received by Fran Stoller, Loeb & Loeb LLP, 345
Park Avenue, New York,

 

21



--------------------------------------------------------------------------------

NY 10154, fstoller@loeb.com, on or before 5:00 p.m. on the seventh (7th) day;
and (iv) this Agreement will become effective and enforceable on the eighth
(8th) day after Executive’s execution of this Agreement pursuant to the terms of
this paragraph (the “Effective Date”), provided (A) Executive has not previously
revoked this Agreement pursuant to the terms hereof; (B) Executive has not
executed this Agreement prior to the Termination Date; and (C) Executive has
executed and delivered this Agreement to Ms. Stoller no later than 5:00 p.m. on
the twenty-first (21st) day following Executive’s receipt of this Agreement from
the Company.

21. Voluntary and Knowing Execution of Agreement. Executive acknowledges that
(i) Executive has been advised by the Company to consult an attorney regarding
any potential claims as well as the terms and conditions of this Agreement
before executing it; (ii) Executive fully understands the terms of this
Agreement including, without limitation, the significance and consequences of
the General Release in Paragraph 5 above, including that it includes a release
of age discrimination claims; (iii) Executive is executing this Agreement in
exchange for consideration in addition to anything of value to which he/she is
already entitled, and (iv) Executive is fully satisfied with the terms of this
Agreement and is executing this Agreement voluntarily, knowingly and willingly
and without duress.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
below-indicated dates.

T3 MOTION, INC.

(Company)

 

By:  

 

  

 

  Name:    Domonic Carney   Title:    Dated:      Dated:

 

22



--------------------------------------------------------------------------------

Exhibit B – Confidentiality Agreement



--------------------------------------------------------------------------------

Exhibit C

EXCLUDED INVENTIONS, DISCOVERIES, WORKS OF AUTHORSHIP, AND

WORKS OF HIRE



--------------------------------------------------------------------------------

Exhibit D

INVENTION ASSIGNMENT NOTICE

In accordance with Section 2872 of the California Labor Code, you are hereby
notified that the Invention Assignment provisions of the Non-Disclosure,
Confidentiality and Invention Assignment Agreement which you have signed in
connection with your employment by the Company does not apply to an invention
which qualifies fully wider the provisions of Section 2870 of the California
Labor Code, which provides in pertinent part:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention which was developed entirely on his
or her own time without using the employer’s equipment, supplies, facilities or
trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer, or

(2) Result from any work performed by the employee for the employer.

 

Date:   Date:  

 

 

 

Executive Signature   T3 Motion, Inc.

 

  Title:   Print Executive Name    



--------------------------------------------------------------------------------

Exhibit E – Indemnification Agreement